DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alphonso Collins, Registration Number 43,559 on 2/9/2021.

The application has been amended as follows: 

Listing of Claims:
1. (Currently Amended) A method for updating at least a part of firmware of a device complex of a technical installation, the device complex having a hierarchical structure comprising at least one device arranged at a hierarchically higher level and at least one device arranged at a hierarchically lower level, the method comprising:
a) assembling a firmware package for the device complex and at least two devices of the device complex via an updating engine, the assembled firmware package including a plurality of different firmware subpackages for different types of devices within the device complex; 
b) transferring the assembled firmware package to the at least one hierarchically higher-level device; 
c) starting from the at least one hierarchically higher-level device, distributing the assembled firmware package to the at least one hierarchically lower-level device; and 
firmware of the at least one hierarchically higher-level device, and firmware of the at least one hierarchically lower-level device; wherein the at least one hierarchically lower-level device transmits a message to the at least one hierarchically higher-level device to inform the at least one hierarchically higher-level device via the message whether one of the plurality of different firmware subpackages of the assembled firmware package for updating the firmware of the at least one hierarchically lower-level device has been properly completed.

7. (Currently Amended) The method as claimed in claim 5, wherein in an event that one of the plurality of different firmware subpackages of the assembled firmware package the applying of the assembled firmware package for updating the firmware of the at least one hierarchically lower-level device.

8. (Currently Amended) The method as claimed in claim 6, wherein in an event that one of the plurality of different firmware subpackages of the assembled firmware package the applying of the assembled firmware package for updating the firmware of the at least one hierarchically lower-level device.

10. (Currently Amended) A device complex of a technical installation, comprising: 
an updating engine; 
a transmitter; 
a hierarchical structure comprising at least one device arranged at a higher level in a hierarchy; and 
at least one device arranged at a lower level in the hierarchy, 
wherein firmware of at least a part of the device complex is updated at least once by: 
a) 	assembling a firmware package for the device complex and at least two devices of the device complex via an updating engine, the assembled firmware package including a plurality of different firmware subpackages for different types of devices within the device complex; 
b) 	transferring the assembled firmware package to the at least one hierarchically higher-level device; 
c) 	starting from the at least one hierarchically higher-level device, distributing the assembled firmware package to the at least one hierarchically lower-level device; and 
d) 	applying the assembled firmware package to update firmware of the at least one hierarchically higher-level device, and firmware of the at least one hierarchically lower-level device; wherein the at least one hierarchically lower-level device transmits a message to the at least one hierarchically higher-level device to inform the at least one hierarchically higher-level device via the message whether one of the plurality of different firmware subpackages of the assembled firmware package for updating the firmware of the at least one hierarchically lower-level device has been properly completed.

	--End--

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations applying the assembled firmware package to update firmware of the at least one hierarchically higher-level device, and firmware of the at least one hierarchically lower-level device; wherein the at least one hierarchically lower-level device transmits a message to the at least one hierarchically higher-level device to inform the at least one hierarchically higher-level device via the message whether one of the plurality of different firmware subpackages of the assembled firmware package for updating the firmware of the at least one hierarchically lower-level device has been properly completed, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kostadinov disclose updating firmware across multiple devices in a process facility. However, the above reference does not disclose a hierarchically lower-level device transmitting a message to a hierarchically higher-level device to inform the at least one hierarchically higher-level device whether a firmware update has been properly completed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192